Citation Nr: 0123563	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-18 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to November 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Baltimore, Maryland RO, which denied service 
connection for a left ankle disability.

Additionally, the Board notes that while the October 1999 
rating decision and February 2000 statement of the case 
discussed new and material evidence, the RO 
phrased the issue as a claim for entitlement to service 
connection.  The records show that service connection was 
denied in an October 1992 Board decision.  As a result, the 
veteran's current claim for entitlement to service connection 
for a left ankle disability must be considered a petition to 
reopen a prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2000).  Consequently, the issue on appeal has been 
restyled as set forth on the first page of this decision.


FINDINGS OF FACT

1.  In the October 1992 Board decision, service connection 
for a left ankle disability was denied.

2.  Evidence added to the record since October 1992 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1992 Board decision, which in part denied 
service connection for a left ankle disability, is final.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7105(c) (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.104(a), 3.303, 3.306, 20.1100 (2000).

2.  Evidence received since October 1992 is new and material 
and the claim for service connection for a left ankle 
disability is reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5108 (West 1991 and Supp. 2001); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran filed a claim for service 
connection in December 1990.  By rating decision dated April 
1991, the RO denied service connection for a left ankle 
disability because the evidence did not show a chronic 
disability.  The veteran filed a substantive appeal in May 
1992 and in an October 1992 decision, the Board denied the 
veteran service connection for a left ankle disability 
because there was not a diagnosis that related to an acquired 
chronic disorder.

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the Board's 
consideration in October 1992 includes: the veteran's service 
medical records, which show complaints of left ankle pain and 
swelling, and specifically, the veteran's October 1990 
retirement examination, which does not show any subjective 
complaints or objective findings of a left ankle disability; 
a VA examination report, dated January 1991, which shows 
complaints of tenderness to pressure over the lateral 
malleolus of the left side, a slightly larger right ankle, 
full range of motion in both ankles without pain, no 
crepitation, and no evidence of arthritic change on the x-
rays; and a statement submitted by the veteran that provides 
a detailed history of his left ankle problems.

In August 1999, the veteran requested that his claim for 
entitlement to service connection for a left ankle disability 
be reopened.  Newly submitted evidence since the October 1992 
Board decision includes: a letter, dated November 1998, from 
Dr. Rosenthal, the veteran's private physician; a letter, 
dated December 1998, from Dr. Hoffmann, the veteran's private 
physician; a VA examination report, dated August 1999, to 
include a radiology report; and a letter, dated July 2000, 
from Dr. Hoffmann.

The November 1998 letter from Dr. Rosenthal states that the 
veteran does have significant traumatic arthritis in the rear 
part of the foot in addition to degenerative type in the 
first great toe.  She further stated that while arthritis may 
be due to aging and normal wear and tear of the joints, "it 
can be expedited due to microtrauma as in significant 
marching or running type of activities."  After review of 
the veteran's x-rays, Dr. Rosenthal concluded, "it is quite 
apparent that the subtalar joint of the ankle is involved on 
the left foot and again, the first metatarsal phalangeal 
joints are involved bilaterally."

The December 1998 letter from Dr. Hoffmann states that the 
veteran had complaints of arthritic type foot pain since 1984 
and that he now has to take large amounts of anti-
inflammatories and can barely walk after mowing the lawn or 
performing any activity.  Dr. Hoffmann opined that the 
veteran's disability was "probably related to many years of 
marching with heavy shoes in the military."

In August 1999, the veteran underwent a VA examination.  The 
veteran had complaints of pain and prolonged flexion of the 
left foot mainly when walking on uneven terrain, going 
upstairs, or standing on rungs of a ladder.  The veteran was 
taking 2-6 aspirin or Tylenol, and suffering from a constant 
dull ache with unexpected sharp pains on a daily basis.  
Physical examination revealed no significant swelling, 
tenderness or crepitus.  Range of motion was dorsiflexion 10 
degrees and plantar flexion 20 degrees in the left foot and 
dorsiflexion 20 degrees and plantar flexion 45 degrees in the 
right foot.  The veteran's gait and heel to toe walking were 
normal.  The examiner diagnosed the veteran, after x-ray 
review, with post-traumatic degenerative arthritis of the 
left ankle.

In a July 2000 letter, Dr. Hoffmann, after review of the 
veteran's service medical records, stated that the veteran's 
current diagnosis of arthritis was directly associated with 
his military service.  He further stated that the veteran's 
symptoms and causes recorded in his medical history are the 
same as those that exist now, only more prominent.  
Additionally, he stated that the trauma associated with 28 
years of military service attributed to his arthritic ankle.

This evidence was not previously of record and the 
information contained therein cannot be said to be redundant, 
as it further indicates evidence of a left ankle disability 
incurred in military service.  The Board finds that the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim for service 
connection for a left ankle disability, and that, 
accordingly, his claim is reopened.  However, for the reasons 
set forth in the Remand below, additional development is 
warranted consistent with the requirement of VA's duty to 
assist, pursuant to the Veteran's Claims Assistance act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left ankle disability, the claim is reopened.  To this 
extent, the appeal is granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim of entitlement to service 
connection for a left ankle disability. 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303.  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

As stated above, the August 1999 VA examination report 
diagnoses the veteran with post-traumatic degenerative 
arthritis of the left ankle.  Likewise, the veteran's private 
physicians, Drs. Hoffmann and Rosenthal, diagnosed the 
veteran with traumatic arthritis.  However, the VA 
examination report does not state whether the veteran's 
current diagnosis of post-traumatic degenerative arthritis is 
related to his military service.  Similarly, even though the 
veteran's private physicians relate his current diagnosis of 
traumatic arthritis to his military service, they do not 
provide an opinion as to the absence of a left ankle 
disability at the time of the veteran's retirement 
examination, the lack of an objective finding of a left ankle 
disability during the January 1991 VA examination, and the 
absence of treatment for a left ankle disability between the 
veteran's service and 1998.  Therefore, the Board deems it 
necessary to schedule the veteran for another VA orthopedic 
examination in order to determine the nature and etiology of 
any currently diagnosed left ankle disability.  All 
outstanding medical records should be obtained prior to the 
examination.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

Finally, upon examination of the claims file, the Board notes 
that the record is negative for treatment records from Drs. 
Rosenthal and Hoffman.  Upon remand it is necessary to obtain 
the treatment records from which Drs. Rosenthal and Hoffmann 
based their diagnoses and opinions. 

Accordingly, while the Board regrets any further delay, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for his left 
ankle disability since service.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
previously unobtained medical records, to 
particularly include treatment records 
from Drs. Rosenthal and Hoffmann.  All 
records obtained should be associated with 
the claims file.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim.

3.  Thereafter, The RO should schedule the 
veteran for a VA orthopedic examination in 
order to ascertain the nature and etiology 
of his left ankle disability, if 
demonstrated.  The examiner should 
thoroughly review the claims folder and a 
copy of this Remand in conjunction with 
examination, and, express an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed left ankle 
disability resulted from the veteran's 
military service.  The examiner should 
provide supporting rationale for all 
opinions expressed.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 



